Title: To James Madison from E. Pentland, 14 November 1808
From: Pentland, E.
To: Madison, James



Sir,
Office of “The Commonwealth” Pittsburgh, Pa. Nov. 14. 1808

Some time since I applied to you thro’ Several friends, as well as by letter, for the printing of the laws of the U. S.  They are now printed in the "Tree of Liberty," a violent tory paper, opposed to the present administration, & to the whole republican party.  "The Commonwealth" has been forwarded to you for the last year, & I leave you to judge, whether it has, or has not faithfully maintained republican principles, & support the present administration.  To the Solicitations I have at Several times forwarded you, I have never received any answer, and am therefore in doubt, whether or not you received them.  I now refer you to Messrs. S. Smith W. Hoge, J. Smilie, the  Western members of Pa: & to Dr. Say of the city of Philada: & to Wm. M’Kinley of Ohio county, Va: for information respecting my character, &c.  It may not be unworthy of remark, that "The Commonwealth" has the greatest circulation of any paper in the western counties of Pennsylvania.  I am sir, very respectfully, Your fellow Citizen, &c.

E.G. Pentland

